Citation Nr: 1614155	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-10 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a February 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current bilateral knee condition was incurred during service.  He testified that he began experiencing knee problems during service, and that he treated himself with over-the-counter medications while in service.  He alleges these symptoms have persisted since separation from service.  Witnesses with firsthand knowledge of the Veteran's symptoms submitted statements in support of his claim confirming a history of sleep problems.  The Veteran testified that he has received two knee replacements.  Given the evidence of a current bilateral knee condition and testimony from the Veteran that he has experienced persistent symptoms since service, the "low threshold" standard outlined in McLendon is met. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA nexus examination is necessary to determine the nature and etiology of any current bilateral knee conditions. See 38 C.F.R. § 3.159(c)(4).

During the February 2016 Board hearing, the Veteran identified new private medical treatment records for his bilateral knee condition that the VA has not obtained.  A remand is necessary to request these records.

In a May 2011 statement, the Veteran stated that his claimed stressor occurred while he was stationed at Naval Air Station Norfolk from May 1960 to May 1962.  He stated that he discovered the bloated body of a sailor who was reported falling overboard off a carrier several weeks earlier.  The VA requested stressor verification from the Joint Services Records Research Center (JSRRC), which indicated that they searched the period of October 1, 1961 through March 31, 1962. This is an incomplete and inadequate search.  An additional request to the JSRRC is necessary to search the periods of May 1, 1960 to October 1, 1961 and April 1, 1962 to May 31, 1962 for reports of bodies recovered from the water by personnel from Naval Air Station Norfolk.  Therefore, a remand is necessary to obtain this information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request the appropriate releases to obtain all private medical treatment records pertaining to his bilateral knee conditions.  The Veteran has specifically referenced receiving treatment for his bilateral knee condition from a Dr. Winston. 





Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and his representative and give him an opportunity to submit such information. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee condition.  The entire claims file, including a copy of this Remand, must be reviewed by the examiner in conjunction with the examination. 

The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee condition was either caused or aggravated by his service. 

The examiner should clearly outline the rationale for any opinion expressed.  The VA examiner should specifically discuss the Veteran's reported statements in an April 2006 VA treatment note that he had a torn right meniscus while skiing.  The examiner should presume that the Veteran was sound, with no knee disabilities, upon entering service.

If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3. Request that the JSRRC review records from Naval Air Station Norfolk for the periods from May 1, 1960 to October 1, 1961 and April 1, 1962 to May 31, 1962.  The JRSSC should determine whether there is any record of a body being recovered from the water by personnel from Naval Air Station Norfolk after falling overboard.

4. If the Veteran is found to have recovered a body from the water during this period, schedule the Veteran for a VA examination to determine the nature and etiology of his PTSD.  The entire claims file, including a copy of this Remand, must be reviewed by the examiner in conjunction with the examination. 

The examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD as a result of a stressor during service.

The examiner should clearly outline the rationale for any opinion expressed.  The examiner should specifically take into consideration and discuss the Veteran's current diagnosis of and treatment for PTSD by the VA.

If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




